After Final
The Office is in receipt of Applicant’s After Final submission.  After further consideration and consultation and the below Examiner’s Amendment, the application is in condition for allowance.  The submitted Claims are ENTERED, but they are further subject to the Examiner’s Amendment, below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen on Mahan on 1 September 2021.

The application has been amended as follows.  Please amend only the following claims: 

1.  	(Currently Amended) A method for joining, via a laser welder, a first workpiece to a second workpiece, wherein the first and second workpieces are configured as foils, and wherein the first workpiece includes a top surface and a bottom surface, the method comprising: 
		arranging the first and second workpieces in a stack, including overlapping a portion of the first workpiece with a portion of the second workpiece; 

		generating, via the laser welder, a second laser beam and coincidently controlling the laser welder to traverse the desired weld path that is disposed on the top surface of the first workpiece;		
		wherein generating, via the laser welder, the first laser beam includes operating the laser welder at a pulsed operation and at a first power level-, wherein the first power level is selected to change the first workpiece from a solid state to a molten state to change a level of reflectivity of the top surface of the first workpiece without vaporing the first workpiece; 
wherein operating the laser welder at a duty cycle and a power level to change the first workpiece from the solid state to the molten state to change the level of reflectivity of the top surface of the first metallic workpiece comprises operating the laser welder at a duty cycle and a power level that are determined based upon a level of absorptivity of the top surface of the first metallic workpiece; and 
		wherein generating, via the laser welder, the second laser beam includes operating the laser welder at a continuous operation and at a second power level, wherein the second power level is selected to change the first and second workpieces to molten states. 


11.  	(Currently Amended) An apparatus for joining first and second metallic workpieces, wherein the first and second metallic workpieces are configured as foils, and wherein the first metallic workpiece includes a top surface and a bottom surface, the apparatus comprising: 
		a laser welder; and
		a controller, wherein the controller is operably connected to the laser welder;

		wherein the controller is configured to control the laser welder to generate a first laser beam and coincidently control the laser welder to traverse a desired weld path that is disposed on the top surface of the first metallic workpiece; 
		wherein the controller is configured to control the laser welder to generate a second laser beam and coincidently control the laser welder to traverse the desired weld path that is disposed on the top surface of the first metallic workpiece; 
		wherein the first laser beam includes the laser welder being operated at a pulsed operation and at a first power level, wherein the first power level is selected to change the first workpiece from a solid state to a molten state to change a level of reflectivity of the top surface of the first workpiece without vaporing the first workpiece; 
wherein the laser welder being operated at a duty cycle and a power level to change the first workpiece from the solid state to the molten state to change the level of reflectivity of the top surface of the first metallic workpiece comprises the laser welder being operated at a duty cycle and a power level that are determined based upon a level of absorptivity of the top surface of the first metallic workpiece; and
		wherein the second laser beam includes the laser welder being operated at a continuous operation and at a second power level, wherein the second power level is selected to change the first and second workpieces to molten states. 

15. (CANCELLED)





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2,4-12, 14, and 16- 21.  The invention as claimed is not obvious over the prior art, and specifically over the closest prior art of Matsuoka and Nowak.
While the prior art does have, generally the claimed method of welding even with two lasers, but the claims as now amended also include lasering and melting to adjust the reflectivity and adjusting the power and duty cycle based on the reflectivity of the metal.  Given the specifics of the control method of the two lasers and their parameters, it would not have been obvious to further take into account control for another parameter, especially one whose properties (reflectivity/absorptivity) do not matter because applying a laser will invariably cause heating and ultimately welding by the claimed laser process, as in the prior art.  While, generally, the prior art mentions that reflectivity/absorption changes with welding, the prior art does not teach determining parameters based on the absorptivity of the metal where the metal will melt and the absorptivity will change.
It is noted that while many of the limitations, separately, may be conventional in the art (i.e. two laser in the process, a pulsing laser, a continuous laser, reflective metals, etc.) it is the relationship of the limitations, how the elements work together that makes this invention novel and not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patents 3,860,784, 4,865,683, and 5,272,309 for generally having to do with metals and changing reflectivity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715